     Case 3:20-cv-00598-JAG Document 1 Filed 08/04/20 Page 1 of 3 PageID# 18



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


ELIZABETH CHAISSON-RICKER,

        Plaintiff

v.                                                                           3:20cv598
                                                          Civil Action No. _______________________
                                                          Henrico Circuit Court Case No. CL20-4974

NORDSTROM, INC.,

        Defendant.

                                      NOTICE OF REMOVAL

        Nordstrom, Inc., by counsel, pursuant to 28 U.S.C. §§ 1441 and 1446, hereby files this Notice

of Removal on the following grounds:

        1.      Plaintiff commenced this civil action by filing a Complaint in the Circuit Court of

the County of Henrico, Virginia on or about July 10, 2020. See Complaint. (Ex. A). Nordstrom’s

registered agent was served with the Complaint on July 17, 2020. Nordstrom filed a timely Answer

in Henrico County Circuit Court on July 29, 2020. See Answer (Ex. B).

        2.      This is a personal injury action in which Plaintiff claims to have sustained injuries

to her person on Nordstrom’s premises as a result of Nordstrom’s negligence. Plaintiff sued for

$750,000.

        3.      Plaintiff represents that she is a citizen of Virginia. Ex. A.

        4.      Nordstrom is incorporated in the state of Washington with its principal place of

business in Seattle, Washington.

        5.      Accordingly, this action involves a controversy wholly between citizens of different

states. There is complete diversity of citizenship.



                                                      1
   Case 3:20-cv-00598-JAG Document 1 Filed 08/04/20 Page 2 of 3 PageID# 19



       6.       The amount in controversy exceeds the value of $75,000, exclusive of interest and

costs, because Plaintiff’s ad damnum seeks $750,000 in compensatory damages against

Nordstrom.

       7.       This Court therefore has original jurisdiction in this matter pursuant to

28 U.S.C. § 1332(a), and it may be removed to this Court pursuant to 28 U.S.C. § 1441(a).

                  COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       8.       Pursuant to 28 U.S.C. § 1446 (b), this Notice of Removal is being filed within thirty

(30) days after Nordstrom was served with the Complaint. Pursuant to 28 U.S.C. § 1441(a), venue

of this removal action is proper in the Eastern District of Virginia, Richmond Division, because it

is in the district and division embracing the place where the state court action is pending.

       9.       Promptly after the filing of this Notice of Removal, Nordstrom will give written

notice of the removal to Plaintiff, the adverse party, and will file a copy of this Notice of Removal

with the Circuit Court of the County of Henrico, as required by 28 U.S.C. § 1446(d).

       10.      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

upon Nordstrom in the state court action have been attached hereto.

       11.      Nordstrom is the only named defendant and consents to removal.

       12.      Nordstrom demands a trial by jury, and a Notice of Demand of Trial by Jury will

be submitted.

       WHEREFORE, Nordstrom, by counsel, respectfully requests that this action be removed

from the Circuit Court of the County of Henrico, Virginia, to this Court.




                                                  2
   Case 3:20-cv-00598-JAG Document 1 Filed 08/04/20 Page 3 of 3 PageID# 20



                                                NORDSTROM, INC.


                                                ______________/s/_______________
                                                Joseph M. Moore (VSB No. 48591)
                                                Attorney for Nordstrom, Inc.
                                                McCandlish Holton, P.C.
                                                P.O. Box 796
                                                Richmond, VA 23218
                                                (804) 775-3100 Telephone
                                                (804) 819-1174 Facsimile
                                                Joe.moore@lawmh.com

                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 4th day of August, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will then send a notification of such filing
to the following:

A. Blake Gayle, Esq. (VSB No. 76762)
Zwerdling, Oppleman & Adams
5020 Monument Ave.
Richmond, VA 23230
(804) 355-5719
(804) 355-1597 Facsimile
Counsel for Plaintiff

       And I hereby certify that on this 4th day of August, 2020, I caused a true copy of the
foregoing to be sent via U.S. mail to:

The Hon. Heidi S. Barshinger, Clerk of Court
Henrico County Circuit Court
4301 East Parham Rd.
Henrico, Virginia 23273-0775


                                                        ______________/s/_______________
                                                        Joseph M. Moore (VSB No. 48591)
                                                        Attorney for Nordstrom, Inc.
                                                        McCandlish Holton, P.C.
                                                        P.O. Box 796
                                                        Richmond, VA 23218
                                                        (804) 775-3100 Telephone
                                                        (804) 819-1174 Facsimile
                                                        Joe.moore@lawmh.com



                                                    3
